Citation Nr: 1521039	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including dysthymic disorder, depression, and anxiety, to include as secondary to a total hysterectomy.

2.  Entitlement to service connection for a total hysterectomy.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an initial compensable rating for right cheek scar, residuals of sebaceous cyst excision.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from June 1987 to December 1987.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2008, the Veteran submitted claims of entitlement to service connection for iron deficiency/anemia and uterine hemorrhaging, and these claims were separately developed and adjudicated by the RO.  After these claims were denied, the Veteran perfected an appeal.  During the pendency of this appeal, including during the August 2014 hearing before the Board, the Veteran effectively clarified that she was not seeking service connection for iron deficiency/anemia or uterine hemorrhaging, as neither condition has been present for many years.  Indeed, the Veteran stated that she underwent a total hysterectomy in 1985, which was prescribed as treatment for her uterine hemorrhaging and the resulting anemia.  As such, the Veteran is actually seeking service connection for a total hysterectomy associated with her in-service uterine hemorrhaging.  The Board has re-captioned the Veteran's claim to reflect this determination.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for a psychiatric disability and a back disability, as well as the issue of entitlement to a compensable initial rating for right cheek scar, residuals of sebaceous cyst excision, is addressed in the remand portion of the decision below.


FINDING OF FACT

The Veteran's total hysterectomy is etiologically related to uterine hemorrhaging that began during her active duty.


CONCLUSION OF LAW

The criteria for service connection for total hysterectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for total hysterectomy, which constitutes a complete grant of the Veteran's claim.  As such, no discussion of VA's duty to notify or assist is necessary.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. 
§ 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In an October 2007 letter, G. L. C., M.D., indicated that he had treated the Veteran for many years.  With respect to the Veteran's uterine bleeding, Dr. C.K. opined as follows:

[The Veteran's dysfunctional uterine bleeding] started when she first enlisted.  She was examined and placed on birth control pills.  However, that did not seem to work and ultimately she had a hysterectomy done after having several miscarriages.  In my opinion, [the hysterectomy was] mostly [sic] likely caused by her dysfunctional uterine bleeding and secondary to birth control pills.

In November 2008, the Veteran underwent a VA examination.  After reviewing the Veteran's service treatment records, administering a clinical evaluation, and considering the Veteran's relevant medical history, the examiner opined as follows:

This [V]eteran was treated for abnormal uterine bleeding per her history as well as per the documentation available to me.  She underwent at least 2 hospitalizations in May of 1972 and in July of 1972 for severe vaginal bleeding resulting in anemia.  She had at least 2 [dilations and curettages] that I am able to document.  According to the [V]eteran, she 11 [dilations and curettages] and had also required blood transfusion although that is not documented in the records available to me.

It is unequivocal that she had severe uterine bleeding resultant in severe anemia during the time she was active duty.  The etiology of this bleeding I am unable to assess due to the lack of Pathology reports, however, the documentation at the time states that the bleeding was thought to be secondary to insufficient progestin effect in the medications that she was prescribed.  She has undergone hysterectomy to treat the bleeding which was successful as would be expected.  Although I cannot comment with certainty about the cause of her abnormal bleeding, it is clear that it was present and treated requiring hospitalization and resulting in severe anemia during her time on active duty.

There is no evidence of record that disassociates the Veteran's total hysterectomy from the uterine bleeding that began during her active duty.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As mentioned above, the only etiological opinions of record are those of Dr. C. and the November 2008 VA examiner, which support the Veteran's claim.  Accordingly, service connection for total hysterectomy is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for total hysterectomy loss is granted.


REMAND

During the pendency of the appeal, the Veteran stated that she received treatment from a variety of sources, including G. L. C., M.D., Dr. J. M. in Pittsburgh, Pennsylvania, and Dr. G. in Maryland.  She stated that this treatment concerned psychiatric and back disabilities.  There is also evidence associated with the claims 

file that shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The evidence of record did not demonstrate that the RO undertook efforts to obtain treatment reports associated with care the Veteran received from these doctors or the documentation associated with the Veteran's application for SSA disability benefits.  As such, to satisfy VA's duty to assist, the Board finds that a remand is required in order for the RO to attempt to obtain this evidence.

Additionally, with respect to her service-connected right cheek scar, residuals of sebaceous cyst excision, the Veteran was provided a VA examination in October 2008.  Since then, the Veteran has asserted that her right cheek scar is manifested by numbness; that the scar is depressed; and that the skin associated with the scar is "irregular" and "scaly."  The Board finds that the October 2008 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected right cheek scar, residuals of sebaceous cyst excision, and, thus, a remand in order to provide her another VA examination in warranted.

With regard to the Veteran's claimed psychiatric disability, she was provided a VA examination in October 2008.  At that time, service connection had not been granted for her total hysterectomy and, thus, the examiner was not asked to and did not provide an opinion addressing the etiologically relationship between her total hysterectomy and a psychiatric disability, if any.  The Veteran's service connection claim is predicated, in part, on her contention that a current psychiatric disability is due to or aggravated by her total hysterectomy.  As such, the Board finds that a remand is also required in order to provide her another VA examination wherein this question is addressed.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, 

the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim for disability benefits.  The RO must also attempt to obtain the Veteran's relevant treatment records from Drs. G. L. C., J. M., and G.   

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be provided a VA psychiatric examination.  The Veteran's claim file and all electronic records must be made available to and reviewed by the 

examiner.  All indicated studies must be performed, and all findings must be reported in detail.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disability was incurred in or due to her active duty service.  Further, the examiner must to provide an opinion as to whether any currently or previously diagnosed psychiatric disability was caused or aggravated beyond its nature course by her service-connected total hysterectomy.  In rendering these opinions, the examiner must identify specific evidence, either clinical or lay evidence, in the evidence of record to support the conclusions reached.  In so doing, the examiner must specifically acknowledge and comment upon the Veteran's lay assertions.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be provided a VA examination to assess the severity of her service-connected right cheek scar, residuals of sebaceous cyst excision.  The Veteran's claim file and all electronic records must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings must be 

reported in detail.  The examiner must specifically address whether there is any visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, and lips.  The examiner must also ascertain whether there is any characteristic of disfigurement.  

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


